Citation Nr: 1125529	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability, claimed as secondary to right knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1999 to August 2004.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Indiana; original jurisdiction now resides in the Indianapolis, Indiana RO.

The Veteran was scheduled to appear at the Indianapolis RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Issue not currently on appeal

The January 2008 rating decision also denied the Veteran's claim of entitlement to service connection for right ankle disability.  The RO addressed this claim in its August 2009 statement of the case (SOC).  The Veteran filed a substantive appeal in August 2009; however, he specifically referenced only the right knee, left knee, cervical spine, and left shoulder claims; he did not refer to the right ankle issue.  An appeal as to the right ankle claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2010) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of entitlement to service connection for right ankle disability is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran is currently diagnosed with cervical strain and degenerative joint disease of the cervical spine as well as arthralgia of the left shoulder.

2.  The competent medical and other evidence of record serves to establish continuity of the Veteran's cervical strain, degenerative joint disease of the cervical spine, and residuals of a left shoulder injury after military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed cervical strain and degenerative joint disease of the cervical spine were incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's currently diagnosed residuals of left should injury was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for cervical spine and left shoulder disabilities, which he contends were incurred during his military service.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his service connection claims in March 2007 and August 2007.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claims in light of the fact that the Board is granting them.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

As the resolution of these claims involves the application of similar facts to identical law, they will be addressed together for the purpose of economy.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).


Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden, supra.

As to element (1), it is undisputed that the Veteran is currently diagnosed with cervical strain and mild degenerative joint disease of the cervical spine.  The VA examiner also diagnosed the Veteran with arthralgia of the left shoulder.  VA treatment records also document multiple complaints of neck pain with radiation to the shoulders.  Accordingly, element (1), current disability, is arguably satisfied as to both claims.

As to element (2), in-service injury or disease, the Veteran has asserted that he injured his left shoulder and neck in a parachute jump during his military training.  See, e.g. the Veteran's VA Form 21-4142 dated April 2007.  The Board observes that there is no indication in the record of any such injury.  The Veteran, however, has recently asserted that he also injured his neck and left shoulder as a result of improved explosive device (IED) explosions during his service in Afghanistan and Iraq.  See, e.g., the Informal Hearing Presentation dated May 2011.  Specifically, in a May 2009 VA traumatic brain injury examination, the Veteran described "exposures to multiple IED blasts while in Afghanistan and Iraq.  During his exposures, he describes . . . being sort of thrown backwards and stunned but no loss of consciousness."  The Veteran has indicated that he experienced continuing in-service neck and left shoulder pain.  See id.  Although there is no documentation of any such complaints in the Veteran's service treatment records, the Board finds that the Veteran is competent to testify to symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Moreover, it is undisputed that the Veteran participated in combat during his service in Southwest Asia and was exposed to IED blasts.  See the RO memo dated January 2008.  As such, the Board finds that the Veteran's testimony is sufficient proof of his in-service injury and symptoms.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Regarding the third element, medical nexus, the record contains no medical opinion linking the Veteran's current cervical spine and left shoulder complaints with his in-service injury.  However, after reviewing the claims folder, the Board believes that service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that he experienced cervical spine and left shoulder pain during his military service which has continued since his discharge.  See, e.g., the Veteran's notice of disagreement dated July 2008 and the Veteran's statement dated March 2009.  The Board has no reason to disbelieve the Veteran's contentions.  While the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Crucially, the undersigned found the Veteran's statements regarding his in-service injury and continuity of symptomatology since service discharge to be credible as to both claims.

Moreover, the Veteran's statements concerning continuity of symptomatology are corroborated by the medical evidence of record.  VA treatment records show that the Veteran was sought treatment for cervical spine and left shoulder pain in February 2006 and March 2006, less than two years after his August 2004 active duty discharge.  X-rays dated in February 2006 demonstrated cervical spine hypolordosis and left cervical list.  Private treatment records dated March 2007 indicated a diagnosis of cervical disc degeneration and cervical neuritis.  

The Board recognizes there is, of record, a January 2008 VA medical opinion which indicates that the Veteran's cervical spine disability and residuals of left shoulder injury are not the result of the Veteran's military service.  However, the Board finds that this opinion is outweighed by the medical evidence of record demonstrating continuity of symptomatology.  Moreover, the January 2008 VA examiner was unable to consider the Veteran's more recent statements pertaining to exposure to IED blasts.

When viewed as a whole, the evidence, to include post-service treatment reports as well as the Veteran's competent and credible lay statements, illustrate that the Veteran has suffered from a chronic cervical spine disability and residuals of a left shoulder injury during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefits sought on appeal are accordingly allowed.


ORDER

Entitlement to service connection for cervical strain and degenerative joint disease of the cervical spine is granted.

Entitlement to service connection for residuals of left shoulder injury is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.  

3.  Entitlement to service connection for right knee disability.

It is undisputed that the Veteran is currently diagnosed with a right knee sprain.  See the VA examination report dated July 2009.  The Veteran has asserted that he incurred his right knee disability as a result of his military service.  See the Veteran's claim dated April 2007; see also the VA examination report dated July 2009.  He strongly argues that his currently diagnosed right knee sprain did not pre-exist his military enlistment.  See the Informal Hearing Presentation dated May 2011.

The December 1998 service enlistment examination did document a scar to the anterior of the right knee; there was, however, no musculoskeletal injury or continuing diagnosis noted as to the right knee.  Service treatment records dated January 2001 documented the Veteran's complaint of right knee pain for nine days.  At that time, the Veteran indicated that "he injured himself by bumping his knee during an obstacle course."  The pain to the right knee was noted as being a nine on a scale of one to ten with ten being the worst.  In a subsequently January 2001 service treatment record, the Veteran was diagnosed with a right "LCL sprain."  In a June 2004 service treatment, a diagnosis of "knee sprain" was shown; a notation in that record indicated that the Veteran reported that his "right knee [was] injured prior [to] coming in the Army and reinjured at Ranger School."  After a review of the available medical records, the July 2009 VA examiner noted the Veteran's report that he "originally injured his right knee at age 12, when he ran into a glass door, where he had to have glass debris removed from his knee."  The examiner went on to provide the following conclusion, "[i]t is not at least as likely as not that his preexisting right knee condition was permanently worsened by service beyond its natural progression.  Rational[e] is that the present condition is a very mild sprain."

As the Veteran's right knee sprain was not documented at the time of his military enlistment examination, there must be clear and unmistakable evidence which demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Moreover, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 
12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Crucially, the July 2009 VA opinion is wholly inadequate as the examiner provided scant rationale for his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that examiners must support their conclusions with analysis and clinical data); see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  The VA examiner's opinion therefore failed to rise to the level of clear and unmistakable evidence as to both questions of pre-existing injury and aggravation beyond the natural progression.  Accordingly, the Board finds that a new VA opinion is warranted as to the right knee disability claim.

4.  Entitlement to service connection for left knee disability, claimed as secondary to right knee disability.

The Veteran has asserted that he is entitled to service connection for left knee disability as secondary to his right knee disability.  See the Veteran's VA Form 21-4142 dated April 2007.  As indicated above, the issue of entitlement to service connection for right knee disability is being remanded for further evidentiary development; specifically, as to the issue of medical nexus.  

Accordingly, the claim of entitlement to service connection for left knee disability is inextricably intertwined with the pending issue of entitlement to service connection for right knee disability.  In other words, if service connection for either knee disability granted, this will impact VA's analysis of the left knee disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of said claims.

Additionally, the Board notes that the VCAA letters sent to the Veteran in March 2007 and August 2007 did not address the elements of secondary service connection.  The Board has been prohibited from itself curing these defects.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the Veteran should be provided with appropriate notice of secondary service connection as to the pending left knee claim so that he may be accorded appropriate due process.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any additional medical records identified by the Veteran and associate them with the VA claims folder.
2. VBA should also provide the Veteran with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection.  

3. VBA should then arrange for a physician, with appropriate expertise, to review the Veteran's VA claims folder including a copy of this Remand and to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's right knee disability pre-existed his active duty military service.  If the answer to this question is in the affirmative, the examiner should then provide an opinion as to whether the pre-existing right knee disability was clearly and unmistakably not aggravated by service.  If the examiner finds that the Veteran's right knee disability did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed right knee disability was incurred in his military service.  

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  The report of the examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

4. Following any further development that VBA deems necessary, to include the scheduling of any additional VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


